227 F.2d 384
The NEW AMERICAN LIBRARY OF WORLD LITERATURE, Inc., a corporation, Kurt Enoch, and Victor Weybright, individually and as officers of The New American Library of World Literature, Inc., a corporation,v.FEDERAL TRADE COMMISSION.
No. 79.
Docket 23553.
United States Court of Appeals Second Circuit.
Argued November 16, 1955.
Decided November 25, 1955.

Upon a petition to review the modified decision and order of the Federal Trade Commission entered January 13, 1955.
Sidney A. Diamond, New York City, Roosevelt, Freidin & Lattauer, New York City, Rudolf M. Littauer, New York City, of counsel, for petitioners.
James A. Corkey, Washington, D. C., Earl W. Kintner, General Counsel, Robert B. Dawkins, Asst. General Counsel, Washington, D. C., for the Federal Trade Commission.
Before HAND, FRANK and MEDINA, Circuit Judges.
PER CURIAM.


1
Upon our remand to the Commission, New American Library of World Literature v. Federal Trade Commission, 2 Cir., 213 F.2d 143, the Commission appears to have strictly complied in every way with what we said. The Commission's decision and order issued January 13, 1955 is therefore affirmed.